Citation Nr: 1718952	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  07-09 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 10, 2009, and 70 percent therefrom.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) which originally had jurisdiction over this appeal, and Boston, Massachusetts, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.

A Travel Board hearing was held in March 2009 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

The long and complex procedural history as to the current claim was reported in detail in the Board's June 2016 remand/decision and will not be repeated here.  At that time, the PSD claim was remanded for additional records.  In December 2016, the RO continued the denial of the claim for an initial rating in excess of 30 percent prior to August 10, 2009, and in excess of 70 percent therefrom.  The appeal continues.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  Prior to August 10, 2009, the evidence of record indicates that the Veteran's service-connected PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  There was no evidence of reduced reliability or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as: circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of memory; impaired judgment; or impaired abstract thinking, or other symptoms of such frequency, severity or duration so as to approximate such a level of impairment.  

2.  From August 10, 2009, the evidence of record indicates that the Veteran's PTSD is productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of relatives, occupation, or own name, or other symptoms of such frequency, severity or duration so as to approximate such a level of impairment, is not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for service-connected PTSD were not met prior to August 10, 2009.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  

2.  The criteria for an initial rating in excess of 70 percent for PTSD from August 10, 2009, are not met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, DC 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA has met its duty to notify for this claim.  Service connection for PTSD was granted in an August 2006 rating decision.  The Veteran is now appealing the downstream issue of the initial ratings that were assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, it has not been argued that appropriate notice was not provided; and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and harmless.  

As for the duty to assist, the Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  This matter was remanded by the Board for further development in June 2016, to include updating the medical evidence on file.  Additional records were added to the claim, but this was essentially duplicative of previous medical evidence except for an October 2016 statement as provided by a counseling therapist at the Springfield Vet Center regarding the Veteran's past and ongoing treatment for PTSD.  The Board has reviewed the Veteran's statements/testimony and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  As such, the Board finds that the June 2016 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Moreover, the Veteran underwent VA examinations in March 2006 and August 2009 to obtain medical evidence as to the nature and severity of the service-connected PTSD.  The Board finds that the VA examinations are adequate for rating purposes.  The examinations were performed by VA clinicians, based on a review of the claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive and include an assessment as to whether the service-connected disorder caused impairment in the Veteran's ordinary and occupational activity.  Moreover, there are additional private and VA treatment records dated through late 2016 available for review showing current symptoms.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Laws and Regulations

Under the general rating formula for the evaluation of mental disorders, 38 C.F.R. § 4.130, DC 9411 (2016), PTSD will be rated as follows:  

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.-100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. - 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).-30 percent

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the interpretation of the United States Court of Appeals for Veterans Claims (Court) in Mauerhan of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In evaluating psychiatric disorders, the VA has adopted the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition and Fifth Edition, of the American Psychiatric Association (DSM-IV and DSM-5).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV or DSM-5.  See 38 C.F.R. § 4.125(a) (2016).  Diagnoses under DSM-IV many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.  

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., avoiding friends, neglecting family, inability to work).  

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, etc.).  

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Background

The Veteran has claimed entitlement to increased initial ratings for his service connected PTSD.  Essentially, he asserts that the ratings assigned do not reflect the actual severity of the condition prior to and from August 10, 2009.  The relevant evidence of record in this case consists of VA treatment records and examination reports, private treatment records, as well as statements from the Veteran and other individuals, to include the Veteran's testimony at a 2009 hearing.  

A December 2005 Persian Gulf War Registry examination was added to the record in October 2015 following a Board request for such.  PTSD was mentioned only by history.  

A March 2006 letter from the Springfield Vet Center indicates that the Veteran had been treated there since November 1999.  The individual providing the letter stated that the Veteran clearly met the full criteria for a diagnosis of PTSD, and that his PTSD was of such severity that it decreases his work efficiency and intermittently affects his ability to perform occupational tasks, due to symptomatology that includes: depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired impulse control, difficulty adapting to stress situations and an inability to establish and maintain effective social and work relationships.  The provider assigned a GAF score of 45, stating that this was reflective of serious impairment characterized by behavior that is influenced by intrusive thoughts, as well as impaired judgment, thinking and mood.  

Additional VA treatment records are available beginning in November 2005.  These records indicate that the Veteran was having difficulty sleeping.  In March 2006 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran reported distressing recollections of combat experiences, intrusive thoughts multiple times a week, frequent nightmares and becoming upset and tearful after watching newscasts and reports of combat or bombing actions in Iraq.  He also reported symptoms of avoidance, emotional restriction and numbing, difficulty becoming involved in relationships with women, excess irritability and anger, hypervigilance, hyper-arousal, inability to concentrate, forgetfulness, feeling sorry for himself, loss of interest in activities that interested him in the past, poor appetite, loss of energy and a sleep disorder.  A mental status evaluation revealed that the Veteran was neat and appropriately dressed.  He was attentive and cooperative throughout the interview and was alert and oriented in all spheres.  Speech reflected a normal pace, pattern and rhythm.  His thought process was lucid, relevant and goal-oriented.  Thought content was appropriate with no evidence of formal thought disorder, delusions, hallucinations or preoccupations.  The Veteran's mood was appropriate, his attention and concentration were fair and his memory was intact in all three spheres.  Psychomotor activities were smooth and purposeful and the Veteran denied any suicidal or homicidal ideation, intent or plan.  The examiner diagnosed the Veteran with severe and chronic PTSD and depression, assigning a GAF score of 56.  He noted that the Veteran's psychiatric disorders had an unfavorable effect on his occupational capacity, relational capacity and quality of personal life.  The examiner observed that the Veteran had adapted a style of focusing his energies on work, but that he had become isolated and unable to participate in life outside work.  

In a February 2008 letter, the Veteran stated that he has been prescribed anti-anxiety and anti-depressive medication, but that his PTSD has worsened.  He reported that he has bouts of depression, dreams about his military experiences, and has trouble sleeping and difficulties with relationships.  

VA treatment records from December 2008 indicate that the Veteran had run out of his medication and had a rebound of anxiety and mood irritability. The evaluating provider noted that the Veteran's mood was mildly anxious.  There were no signs or symptoms of psychosis.  Thoughts were goal-directed and there was no evidence of suicidal or homicidal ideation.  A GAF score of 55 was assigned.  

In a March 2009 letter a VA provider indicated treating the Veteran for PTSD cluster symptoms since June 2007.  That provider noted that the Veteran attended scheduled appointments for medication management and evaluation of symptoms, observing that the Veteran had been prescribed Paxil for management of anxiety and mood stability.  

Later that month the Veteran testified at a hearing before the undersigned VLJ.  During that hearing the Veteran asserted that treatment records from the Springfield Vet Center dating back to November 1999 were not considered in assigning the rating for his service-connected PTSD.  He reported that his PTSD resulted in a divorce and that he took medication to regulate his mood and anxiety.  He stated that he had difficulty sleeping due to nightmares and also had recurring memories two to three times per week.  He worked as a law enforcement officer, but he was very isolated at work and had no friends outside of work.  He maintained contact with family members, but thought that this was because he lived far away from them.  The Veteran also asserted that he had poor short-term memory.  

In August 2009 the Veteran was afforded an additional VA examination in support of his claim.  During that examination the Veteran stated that therapy and medication had helped to stabilize his mood and reduce his anxiety so that he can function better.  Psychiatric evaluation revealed that the Veteran was clean and casually dressed.  Psychomotor activity was fatigued and tense.  Speech was slow, but coherent.  The Veteran's attitude was cooperative, but his affect was constricted and his mood agitated and depressed.  He was easily distracted and had a short attention span, but was oriented in all spheres.  His thought process was racing and the examiner noted that his thought content revolved around situations in Somalia and the Persian Gulf where he felt he could have been killed.  There was no evidence of delusions, hallucinations, homicidal thoughts, suicidal thoughts, panic attacks or inappropriate behavior, and the Veteran understood the outcome of behavior and that he had a problem.  Sleep impairment was noted.  

With regard to obsessional behavior the Veteran reported that he checked that his windows and doors were locked a few times and also walked around his house at night.  No episodes of violence were reported.  The examiner noted that the Veteran's hypervigilance, startle response, and increased anxiety affected his going shopping or to locations where there were crowds of people.  He also observed that the Veteran could not engage in any social/recreational activities as doing so made him very anxious, uncomfortable, and hypervigilant.  The examiner indicated that the Veteran's remote memory was normal, but that his recent memory was moderately impaired and his immediate memory was severely impaired.  A GAF score of 50 was assigned.  

The examiner observed that the Veteran's symptoms of depression, anxiety, sleep difficulties, hypervigilance, exaggerated startle response, nightmares and intrusive thoughts had negatively affected his employment as he had had to be out of work about 3 or 4 times each month due to the severity of the symptoms.  The examiner also found that family functioning was negatively affected as the Veteran could not be around crowds of people without becoming severely anxious and hypervigilant.  The examiner indicated that the Veteran did not engage in any social activities and did not have any close relationships, noting that he felt uncomfortable around people he did not know and isolated at home.  The examiner noted that there had been an increase in symptoms since the Veteran's previous VA examination in March 2006 and they continued to severely impair his social and occupational functioning and the quality of this life with his family.  

VA treatment records from July 2010 show continued treatment for PTSD with an increase in anxiety.  Records from April 2011 indicate that the Veteran was doing much better and reported that his depression, anxiety, and PTSD symptoms were gone.  No suicidal ideation was noted and his mood was stable.  The evaluating provider's assessment was total remission of depressive symptoms.  A GAF score of 65 was assigned.  

A letter from the Springfield Vet Center received in October 2011 indicates that the Veteran was first seen at the Vet Center in November 1999 when he met with a counselor once.  The individual writing the letter noted that the Veteran was next seen in 2006, was seen on a regular basis until 2009, and then returned for one visit in April 2011.  Enclosed with this letter were copies of the Veteran's original intake form and the March 2006 letter, as already discussed.  

VA treatment records dated in 2015 and 2016 reflect continued treatment for PTSD.  His condition was described as stable.  The Veteran reported in 2015 that his medications were helpful for his anxiety, panic, and depression symptoms.  His affect was full, and his appetite was good.  He denied hypomanic symptoms and had interests.  His affect was anxious.  In 2016, he felt good/stable and denied depression.  His sleep and appetite were good.  He continued to have interests and again denied being hypomanic.  He had mild anxiety and his memory was grossly intact as was cognition.  His dosage for Lorazepam had been reduced.  

An October 2016 Vet Center report as provided by the Veteran's therapist reflects that he had seen the Veteran for PTSD since January 2014, but he had been treated at this facility for the condition since 1999.  Specifically, since 2014, the Veteran had been seen over 30 times for both individual and group therapy sessions.  He continued to meet the criteria for a PTSD diagnosis.  


Analysis

After a careful review of the entirety of the evidence of record, the Board concludes that prior to August 10, 2009, the Veteran's PTSD was manifested by symptomatology most closely corresponding to the currently assigned 30 percent rating.  As discussed above, a 30 percent rating is warranted where symptoms result in occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130 (2016).  

In so finding, the Board notes that evidence from that period shows that the Veteran was generally able to function satisfactorily, with routine behavior, self-care and normal conversation.  Depressed mood, anxiety, suspiciousness and panic attacks were noted, as were chronic sleep impairment, difficulty adapting to stressful situations and unfavorable effects on the Veteran's occupational capacity, relational capacity and quality of personal life.  

While the evidence from that period does show that the Veteran met some of the criteria for a higher rating, in that he had panic attacks, some short-term memory impairment, mood disturbance and difficulty in establishing and maintaining effective work and social relationships, overall, the severity of the Veteran's acquired psychiatric disorder does not warrant a 50 percent rating.  Specifically, the Board notes that VA examination and treatment records from that time do not show any circumstantial, circumlocutory or stereotyped speech; panic attacks regularly more than once a week; difficulty understanding complex commands; impaired judgment; impaired abstract thinking; or other symptoms indicative of greater social and occupational impairment.  Poor social interaction was noted, but it was not evidenced that the Veteran had more than occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  In viewing the evidence in its entirety, the Board finds that the Veteran's overall disability picture is most consistent with a 30 percent evaluation for that period.  Therefore, a rating in excess of 30 percent, prior to August 10, 2009, is not warranted.  

As for the period from August 10, 2009, forward, the Board finds that the Veteran's service-connected PTSD is best represented by the current 70 percent rating in effect.  Total occupational and social impairment is not shown.  Specifically, for example, manifestations that warrant a 100 percent schedular rating are not demonstrated.  These symptoms include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, and disorientation to time or place, or memory loss, which are not shown at any time.  

As noted in the record, the August 2009 VA examination showed an increase in severity of the disorder.  Most notably, the examiner indicated that the Veteran's psychomotor activity was fatigued and tense, his affected was constricted and his mood was agitated and depressed.  While there was no evidence of delusions, hallucinations, homicidal ideation, suicidal ideation or inappropriate thought, there was evidence of obsessional rituals, hypervigilance, exaggerated startle response and increased anxiety engaging in public activities.  The examiner also noted a near inability to engage in any social/recreational activities without becoming very anxious, uncomfortable and hypervigilant.  Recent and immediate memory were both substantially impaired.  

As noted in the Board's April 2013 decision which was vacated, and repeated here for clarity, the RO appears to have made an administrative error in granting an effective date of August 10, 2010, for the assignment of a 70 percent rating.  In several Supplemental Statements of the Case (SSOCs) and the rating decision granting the 70 percent rating the RO noted that the effective date assigned was to be the date of the Veteran's most recent VA examination.  The RO appears to have incorrectly cited that date as August 10, 2010, when the actual date of that examination was August 10, 2009.  This error has been corrected as indicated in more recent rating decisions.  

Nevertheless, the Board finds that while the Veteran's PTSD is severe, there is no evidence of total occupational or social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name; or other symptoms indicative of total occupational and social impairment.  This is indicated in private and VA records dated through late 2016 which reflect that the Veteran's condition was stable on his medications.  

Accordingly, the Board concludes that a rating in excess of 70 percent is not warranted for the period from August 10, 2009.  

Extraschedular Considerations

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1) (2016).  The Board has considered assignment of an extra-schedular evaluation, but concludes that the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The general rating formula, while including specific symptoms, is broad enough to consider all related psychiatric symptoms, not just those specifically set forth in the rating criteria.  See Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002).  The evidence in this case does not include any manifestations of the Veteran's PTSD not considered by the Board in making its determinations as to the appropriate ratings to be assigned.  The Veteran has not pointed to any such symptoms.  Therefore, referral for consideration of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the evidence indicates that the Veteran's PTSD does not warrant a rating in excess of 30 percent prior to August 10, 2009, or in excess of 70 percent therefrom.  Accordingly, the benefit-of-the-doubt doctrine does not apply and increased ratings must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014).  

Finally, the Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the record clearly shows that the Veteran is currently employed as a police officer.  See, e.g. VA records dated in 2016.  Accordingly, further consideration of a TDIU is not warranted.  


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD prior to August 10, 2009, and 70 percent therefrom is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


